Citation Nr: 1110095	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-28 028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable initial rating for onychomycosis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from May 1983 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2009, the Board remanded the claim for further development.

The Board notes that the issue of entitlement to service connection for bilateral ingrown great toenails was also originally developed for appellate review and was addressed in the November 2009 Board remand; however, service connection for ingrown toenails of the left and right great toes was ultimately granted by the RO in a December 2010 rating action.  The Veteran has not disagreed with the 10 percent rating or effective date assigned for this disability.  Therefore, this issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's onychomycosis involves less than 5 percent of the entire body and less than 5 percent of exposed areas, and does not require systemic therapy.


CONCLUSION OF LAW

The criteria for an initial compensable rating for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7806, 7813 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection for onychomycosis.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board finds that the VA examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In its January 2005 rating decision, the RO granted service connection for bilateral onychomycosis of the toenails and assigned a noncompensable rating.  The Veteran contends that this disability merits a compensable rating.  The Veteran's onychomycosis has been rated under 38 C.F.R. § 4.130, Diagnostic Code 7813.

The Board initially notes that the criteria for evaluating disorders of the skin were amended effective October 23, 2008.  The amendments only apply to those claims filed on or after that date, or in claims where the Veteran specifically requests to be evaluated under the new criteria.  Here, the Veteran's claim was filed well before 2008, and the Veteran has not requested consideration under the amended criteria. Consequently, the Board will apply the former rating criteria in effect when the Veteran filed his claim.

Under Diagnostic Code 7813, the disability is rated as either disfigurement of the head, face, or neck under Diagnostic Code 7800, or as scars under Diagnostic Codes 7801 to 7805, or as dermatitis under Diagnostic Code 7806, depending upon the predominant disability.

As the skin disability does not involve the head, face, or neck, the rating criteria for disfigurement of the head, face, or neck under Diagnostic Code 7800 do not apply.

As the skin disability does not involve scarring, the rating criteria for scars under Diagnostic Codes 7801 to 7805 do not apply.

In this case, the predominant disability picture is one of dermatitis, which is rated under Diagnostic Code 7806.

Under Diagnostic Code 7806, a noncompensable rating is assigned when less than 5 percent of the entire body or of exposed areas is affected, and no more than topical therapy is required during the past 12 month period.  A 10 percent rating is assigned when at least 5 percent but less than 20 percent of the entire body or of exposed areas is affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12 month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The service treatment records show that the Veteran was diagnosed with persistent oncyhomycosis of the toenails.  

On VA examination in August 2004, the Veteran was noted to have tinea pedis of the toenails with no involvement of the skin.

In a January 2006 notice of disagreement, the Veteran indicated that he took two courses of Lamisil for treatment of his oncyomycosis but that he still suffers from this chronic disorder which he feels is resistant to treatment. 

On VA examination in May 2009, the Veteran reported taking two rounds of Lamisil during service for treatment of his onychomycosis but he stopped taking it due to concerns about the impact of the drug on his liver.  It was noted that for many years the Veteran has not needed antibiotics for treatment of his toenails and that he was no longer followed by podiatry.  The Veteran reported that he self treats the condition by soaking his feet in Epsom salts.  Physical examination of the left and right feet revealed that the great toenails were thick with flaking, dystrophy and discoloration.  Also, there was splintering of the nails on the medial and lateral sides.  There was no redness or drainage consistent with infection.  The diagnosis was chronic onychomycosis.  No functional or occupational impairments were noted to be associated with the disorder.  

On VA examination of the feet in April 2010, it was noted that during service, the Veteran was treated with two rounds of Lamisil but that this did not help.  The Veteran was currently using Epsom salts and wire cutters to clip the toenails.  He denied any current use of a corticosteroid or an immunosuppressive.  The examiner noted that the percentage of exposed areas affected by the oncyomycosis was none and that the percentage of total body area affected was less that 5 percent.  It was further noted that the bilateral first toenails were thick with flaking, dystrophy and discoloration.  There was also splintering of the nails on the medial and lateral sides.  The diagnosis was onychomycosis of the bilateral 1st toes.  

After review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected onychomycosis at any time during the appeal period.  In this regard the Board points out that the April 2010 VA examiner determined that the onychomycosis of the feet involved none of the exposed areas and less than 5 percent of the entire body.  Furthermore, the medical records on file through the years, to include VA examinations, do not suggest the presence of a higher level of involvement than found on the most current VA examination.

Moreover, while the Veteran received treatment with Lamisil during active duty, post-service findings of record do not show that the Veteran has required systemic therapy such as corticosteroids or other immunosuppressive drugs.  In fact, the evidence shows that post-service, the Veteran has treated the disorder with only Epsom salts and a wire nail clipper. 

In sum, the evidence shows that the Veteran's skin disorder affects less than 5 percent of the entire body, and affects less than 5 percent of exposed areas.  The evidence does not suggest that  the Veteran has required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  Accordingly, the Veteran is not entitled to a compensable rating for his service-connected onychomycosis.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

The Board has also considered whether the Veteran's onychomycosis disability picture warrants a compensable rating on an extraschedular basis.  The Veteran has presented no evidence or even alleged that his onychomycosis of the toenails disability manifests such factors as marked interference with employment or frequent periods of hospitalization.  Thus, the Veteran's disability picture has not been rendered unusual or exceptional in nature so as to warrant a referral of his case to the Director or Under Secretary for review for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321 (b)(1); see Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for onychomycosis is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


